Citation Nr: 1534996	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in St. Petersburg, Florida, which denied claims of entitlement to service connection for TBI and depression.  Although the RO reopened the Veteran's claim of entitlement to service connection for depression (previously denied as service connection for substance-induced mood disorder) after presumably finding that new and material evidence had been received, the Board must also make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board has recharacterized the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 
  
This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for TBI and the reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, based on a finding that the evidence did not establish that his condition was incurred in, or aggravated by active duty service.  

2.  The evidence received since the June 2004 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include depression, is final.  38 U.S.C.A. 
§ 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is reopening and remanding the Veteran's claim on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior June 2004 denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

New and material evidence

In the June 2004 rating decision, it was determined that the Veteran's acquired psychiatric disorder was not the result of service.

Upon review, the Board finds that the evidence added to the record since the June 2004 rating decision relates to unestablished facts necessary to substantiate the Veteran's claim, including VA treatment records showing that he has been diagnosed with bipolar disorder, anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  	


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, is considered reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

On his VA Form 9, Appeal to the Board, the Veteran requested that he be scheduled for a Board video conference hearing before a Veteran's Law Judge (VLJ).  During the course of the appeal, although the Veteran reported that he was homeless and moved a number of times, he nevertheless appears to have made every attempt to keep VA apprised of his mailing address.   In a July 2013 letter, the Veteran advised VA that his mailing address was on [redacted] in [redacted], Florida.  Despite there being no indication that he subsequently reported moving to a different address, in June 2015, the RO sent him a letter (notifying him that he had been scheduled for a July 2015 Board video conference hearing) to an address that appears to have last been used in January 2010, several months prior to his notifying VA in May 2010 that he had moved to a different address in Fanning Spring, Florida.  The June 2015 letter was subsequently returned to VA as undeliverable.  Thereafter, the Veteran failed to appear for his scheduled hearing.

VA regulations specifically provide that written VA notices are to be sent to "a claimant or payee at his or her latest address of record." 38 C.F.R. § 3.1(q) (2014).  Because it does not appear that the Veteran's video conference hearing notice letter was sent to his latest mailing address of record, an attempt should be made to verify his correct mailing address and reschedule him for a Board video conference hearing.

Additionally, it appears that the Veteran was never provided with an examination to determine the etiology of, and/or whether he in fact has, a TBI, despite a 2009 MRI showing that he had been diagnosed as having small demyelinating brain lesions.  Thus, the Veteran should be scheduled for a VA TBI examination.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address, as it appears that all correspondence sent to him since June 2015 has been returned.

2.  Obtain all available VA treatment records pertaining to treatment for the Veteran's small demyelinating brain lesions since September 2009 and associate with the 
e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Schedule the Veteran for a VA TBI examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any identified residuals of a TBI.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's cognitive, emotional/behavioral, and physical symptoms, and note that, in addition to the medical evidence of record, the Veteran's statements have been taken into account.  The examiner should then provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed symptoms are the result of his active duty service, to include as residuals of a TBI.  THE EXAMINER'S OPINION MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.  

(a.)  The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

(b.) If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In such case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  

5.  If any benefit sought on appeal is not granted, schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


